    9:20-cv-02096-CMC           Date Filed 11/16/20     Entry Number 22         Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    BEAUFORT DIVISION

    Vincent Jerode Beaton,                                C/A No. 9:20-2096-CMC

                  Petitioner,

           v.
                                                                    Opinion and Order
    Warden of Lee Correctional Institution,

                  Respondent.


          This matter is before the court on Petitioner’s pro se petition filed in this court pursuant to

28 U.S.C. §2254 on June 3, 2020. ECF No. 1. 1 In accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02 (B)(2)(c), DSC, this matter was referred to United States Magistrate Judge Molly

A. Cherry for pre-trial proceedings and a Report and Recommendation (“Report”).

          On October 15, 2020, the Magistrate Judge issued a Report recommending this matter be

dismissed. ECF No. 20. As noted in the Report, Petitioner appears to challenge his Charleston

County murder conviction from 2005. Such a challenge would be successive, as Petitioner has

filed two previous petitions under §2254 challenging that conviction. See Beaton v. McFadden,

No. CV 9:17-0025, ECF No. 18 (D.S.C. May 17, 2017); Beaton v. McCall, No. CV 9:13-2336

(D.S.C. May 8, 2014). The Report also recommended dismissal if the petition is construed as one

under 28 U.S.C. § 2241.          The Magistrate Judge advised Petitioner of the procedures and

requirements for filing objections to the Report and the serious consequences if he failed to do so.




1
    Petitioner also filed a motion to proceed in forma pauperis on September 21, 2020. ECF No. 15.
 9:20-cv-02096-CMC             Date Filed 11/16/20    Entry Number 22         Page 2 of 3




Petitioner filed no objections within the time for doing so, and his copy of the Report was not

returned to the court.

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge, or

recommit the matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). The court

reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”)

(quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After reviewing the record, the applicable law, and the Report and Recommendation of the

Magistrate Judge, the court finds no clear error. Accordingly, the court adopts and incorporates

the Report and Recommendation by reference into this Order. Petitioner’s motion to proceed in

forma pauperis is denied. This matter is dismissed without prejudice and without requiring

Respondent to file a return.

                               CERTIFICATE OF APPEALABILITY

       The governing law provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.

       (c)(3) The certificate of appealability . . . shall indicate which specific issue or issues
       satisfy the showing required by paragraph (2).

                                                  2
 9:20-cv-02096-CMC          Date Filed 11/16/20       Entry Number 22        Page 3 of 3




28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.

                                                              s/Cameron McGowan Currie
                                                              CAMERON MCGOWAN CURRIE
                                                              Senior United States District Judge
Columbia, South Carolina
November 16, 2020




                                                  3
